In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00015-CV




         IN THE INTEREST OF J.Y., A CHILD




        On Appeal from the County Court at Law
                  Bowie County, Texas
            Trial Court No. 20-C-0115-CCL




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                   MEMORANDUM OPINION
        Erica Yeager has attempted to perfect an appeal from an order entered by the County Court

at Law of Bowie County. Because the order is not appealable, we dismiss Yeager’s attempted

appeal for want of jurisdiction.

        Yeager has attempted to appeal the trial court’s February 25, 2020, order asserting

jurisdiction over the case and finding that Bowie County is the appropriate venue for the case. The

notice of appeal first indicates that this is an accelerated appeal pursuant to Section 152.314 of the

Texas Family Code. However, Section 152.314 states that “[a]n appeal may be taken from a final

order in a proceeding under [Chapter 152, subchapter D, of the Texas Family Code].” TEX. FAM.

CODE ANN. § 152.314 (Supp.) (emphasis added). The trial court’s February 25, 2020, order does

not appear to be a final order.

        The notice of appeal next asserts that the appeal is taken pursuant to Section 51.014 of the

Texas Civil Practice and Remedies Code, which identifies a number of orders from which an

interlocutory appeal may be taken. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (Supp.).

However, the notice does not identify the specific subsection of Section 51.014 that authorizes an

interlocutory appeal from the trial court’s February 25, 2020, order, and we find none that apply

here.

        Our jurisdiction as an appellate court is constitutional and statutory in nature. See TEX.

CONST. art. V, § 6; TEX. GOV’T CODE ANN. § 22.220 (Supp.). Unless we are given specific

authority over an appeal from a particular type of order, we have jurisdiction only over appeals

from final judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). It appears


                                                  2
that the order from which Yeager attempts to appeal was not a final, appealable order. See id.

Consequently, it appears that we are without jurisdiction to hear this appeal.

       By letter dated March 4, 2020, we informed Yeager of this potential defect in our

jurisdiction and afforded her the opportunity to demonstrate proper grounds for our retention of

the appeal. While Yeager filed a response, she failed to identify any authority to contradict the

conclusion that we are without jurisdiction over this appeal.

       We dismiss this appeal for want of jurisdiction.




                                                  Scott E. Stevens
                                                  Justice


Date Submitted:        March 10, 2020
Date Decided:          March 11, 2020




                                                 3